—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered January 6, 1992, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In the early morning hours of April 6, 1991, the defendant, encouraged by the codefendant Jose Santiago, chased a third man into a bodega on Fulton Street in Brooklyn, and shot him with a handgun. The victim eventually died of the gunshot wound to his head and brain.
In the challenge to his conviction, the defendant claims that he was deprived of a fair trial because of the prosecutor’s comments during summation. The defendant’s claims are either unpreserved for appellate review or without merit (see, People v Santiago, 199 AD2d 290; CPL 470.05 [2]; People v Fleming, 70 NY2d 947; People v Balls, 69 NY2d 641, 642; People v Nuccie, 57 NY2d 818, 819; People v Galloway, 54 NY2d 396, 401; People v Arce, 42 NY2d 179, 190).
Finally, the defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). Balletta, J. P., Ritter, Copertino and Goldstein, JJ., concur.